DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on January 5th, 2021, amended claims are 1-5 and 10 and new claims 13-14 are entered. Claims 11-12 are cancelled.
Response to Arguments
Applicant's remarks and amendments with respect to the claim objections have been fully considered. The objections are withdrawn in view of the amendment.
Applicant's remarks and amendments with respect to the rejections under 35 U.S.C. 112(b) have been fully considered. The rejections are withdrawn in view of the amendment.
Applicant’s arguments, filed on January 5th, 2021 with respect to the rejection of claims 1-9 under 35 U.S.C. 103 have been fully considered. However, the rejections for Claims 1-9 are maintained, and further clarified, in view of the amendment.
Applicant’s arguments, filed on January 5th, 2021 with respect to the rejection of claim 10 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Robertsen et al (U.S. Patent No. 8,810,409), Hashimoto et al (JP 2005040342A; Machine Translation provided herewith), and Kimoto (WO 2010/143721 A1; Machine Translation provided herewith).
At Pg. 9 of the Reply, Applicant argues that neither Chiba nor Euliano teaches that “the first wireless device transmits a signal containing a first frequency and a second frequency lower than the first frequency”. Examiner respectfully disagrees. Chiba discloses a first range of frequencies for the first wireless device in Paragraphs [0027] and [0031]. Chiba also discloses a second range of frequencies for the second wireless device in Paragraph [0041]. The Examiner notes wherein the limitations “when the first wireless device is outside” and “when the first wireless device is inside” are recitations of intended use of the invention. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art 
At Pg. 10 of the Reply, Applicant argues that the technical concept of Claim 1 is different from that of Chiba and Euliano. Applicant argues that “the claimed features in claim 1 assumes…” while Chiba and Euliano assume something else. Examiner respectfully disagrees. These assumptions are not expressed in the claim; therefore, the Examiner notes that these are arguments regarding intended use of the invention. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. 
At Pg. 11 of the Reply, Applicant argues that Claim 10 has a “different scope” from Claim 1. Therefore, Claim 10 “must be examined and interpreted on its own merits”. However, Applicant applies the same “arguments above regarding Claim 1 to the specific interpretation of the method of Claim 10”. Examiner has re-examined and re-interpreted Claim 10, and a new grounds of rejection has been made in view of Robertsen.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the first wireless device transmits a signal containing a first frequency and a second frequency lower than the first frequency” in lines 6-7. It is unclear as to why there are two different frequencies in the same signal. In the Specification, there is a signal with a first (first request signal; Applicant Specification Paragraph 52) and another signal with a second frequency when the first wireless device is outside the body (second request signal; Applicant Specification Paragraph 55). 
Claims 2, 3, 5, 7, 13-14 recites the limitation “a signal”. It is unclear whether this signal is the same as the signal referred to in Claim 1, or a different signal. 
Claim 2 recites the limitation “a signal including a signal component having the first frequency and a signal component having the second frequency” in lines 2-4. It is unclear whether the term “signal” in line 2 is the same as the second “signal” in line 3, or the last “signal”, also in line 3.
Claim 4 recites the limitation “substantially identical” in line 3. The term "substantially identical" in claim 4 is a relative term which renders the claim indefinite. The term "substantially identical" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 7 recites the limitation “a signal having the first frequency and a signal having the second frequency” in lines 2-3. It is unclear whether the term “signal” in line 2 is the same as the “signal” in line 3.
Claim 10 recites the limitation “transmitting a signal containing a first frequency and a second frequency lower than the first frequency” in lines 7-8. It is unclear as to why there are two different frequencies in the same signal. In the Specification, there is a first frequency in the first signal within the body and a second signal with a second frequency outside the body.
Claim 13 recites the limitation “signals” in line 2. However, there is only “a signal” in Claim 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation “a signal having a larger intensity” in line 2. The term "larger" in claim 13 is a relative term which renders the claim indefinite. The term "larger" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim does not disclose what the “larger intensity” is being compared to; therefore, this claim is unclear.
Claim 14 recites the limitation “a signal containing both the first frequency and a signal having a second frequency” in lines 2-3. It is unclear whether the term “signal” in line 2 is the same “signal” in line 3. From the placement of the term “both” in line 2, the signal seems to be composed of two parts: a first 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Robertsen et al (U.S. Patent No. 8,810,409).
Regarding Claim 10, Robertsen discloses a method for wireless communication in a wireless communication system comprising a first wireless device (ingestible event marker device 102 includes a pill 202 and a communications module 204; Column 11 Lines 4-7) including an antenna (communications module includes…an RF antenna 208; Column 11 Lines 8-9) and configured to be introduced inside a living body and a second wireless device (receiver 106) configured to communicate with the first wireless device via the antenna (The RFID module of the device 102 interacts via a communication link 104 with a receiver configured to receive a signal from at least one of the conductive communication module or RFID communication module of the device; Column 10 Lines 54-58), the method comprising: 
at the first wireless device transmitting a signal containing a first frequency (The frequency range in which the RFID module operates can also be selected to achieve various design goals…However MHz/GHz range RF, e.g. in the range of 1 MHz to 1 GHz, such as 13.56MHz, can facilitate tracking of the system prior to patient use. Multiple RFID modules can be combined within one system to facilitate these different needs; Column 10 Lines 8-18) and a second frequency (The frequency range in which the RFID module operates can also be selected to achieve various design goals. Low frequency RF, i.e. radio waves in the HZ/kHz range, for example, between 5 kHz and 500 kHz, such as 125 kHz, may be preferable for communications while the device is in use by the patient; Column 10 Lines 8-14);
at the second wireless device carrying out communication between the first wireless device and the second wireless device via the antenna (For example, receiver 106 may be an RFID wand 106. In communication environment 100, the device 102 interacts with, e.g., brings in power from, the RFID wand 106. The RFID wand 106, for example, operates on a radio frequency and transmits data to and/or receives data from the device 102; Column 10 Lines 58-63) at a first frequency84 when the first wireless device is outside the living body (The frequency range in which the RFID module operates can also be selected to achieve various design goals…However MHz/GHz range RF, e.g. in the range of 1 MHz to 1 GHz, such as 13.56MHz, can facilitate tracking of the system prior to patient use. Multiple RFID modules can be combined within one system to facilitate these different needs; Column 10 Lines 8-18); and
at the second wireless device carrying out communication between the first wireless device and the second wireless device via the antenna (For example, receiver 106 may be an RFID wand 106. In communication environment 100, the device 102 interacts with, e.g., brings in power from, the RFID wand 106. The RFID wand 106, for example, operates on a radio frequency and transmits data to and/or receives data from the device 102; Column 10 Lines 58-63) at a second frequency84SANA 8348 lower than the first frequency when the first wireless device is inside the living body (The frequency range in which the RFID module operates can also be selected to achieve various design goals. Low frequency RF, i.e. radio waves in the HZ/kHz range, for example, between 5 kHz and 500 kHz, such as 125 kHz, may be preferable for communications while the device is in use by the patient; Column 10 Lines 8-14).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba et al (U.S. Publication No. 2004/0193020; previously cited) in view of Euliano et al (U.S. Publicaton No. 2014/0309505; previously cited).
Regarding Claim 1, Chiba discloses wireless communication system (an in-vivo information extracting system; Abstract) comprising: 
a first wireless device (tag device 1) configured to be introduced inside a living body (tag device 1 used by being embedded in, or swallowed into, a human or animal body; Paragraph 20), the first wireless device comprising an antenna (The tag device 1 comprises a transmit/receive antenna and very small module board 6; Paragraph 21); and 
a second wireless device (relay device 2) configured to communicate with the first wireless device via the antenna (The relay device 2 comprises a transmit/receive antenna and module board. The module board is equipped with a RF transceiver for sending and receiving (relaying) RF signals to/from the tag device 1; Paragraph 22), wherein, 
the first wireless device transmits a signal containing a first frequency (In Applicant’s Specification Paragraph 52, the first frequency is in the 5.8 GHz band (from 5.725 to 5.875 GHz, for example)) and a second frequency (In Applicant’s Specification Paragraph 55, the second frequency is included in the 2.45 GHz band) lower than the first frequency (The transmit/receive antenna 13 transmits and receives RF signals, for example, in the range of a few MHZ to 2.45 GHz or 5.75 GHz; Paragraph 27)
the second wireless device uses the first frequency for communication between the first wireless device and the second wireless device via the antenna (the planar loop antenna is used here as the transmit/receive antenna 13 because radio-frequency signals are used for communications between the tag device 1 and relay device 2; Paragraph 31) when the first wireless device is outside the living body (intended use), and 
the second wireless uses the second frequency for communication between the first wireless device and the second wireless device via the antenna (the planar loop antenna is used here as the transmit/receive antenna 13 because radio-frequency signals are used for communications between the tag device 1 and relay device 2; Paragraph 31) when the first wireless device is inside the living body (intended use).
Chiba fails to explicitly disclose that the first frequency is used when the first wireless device is outside the living body and that the second frequency is used when the first wireless device is inside the living body.
Euliano discloses that the first frequency is used when the first wireless device is outside the living body and that the second frequency is used when the first wireless device is inside the living body (For instance, signal strength in out-link 52 coming from inside the body 16 is lower compared with that from outside the body due to attenuation from tissue, blood, and bones. It is also reasonable to expect a shift in the resonant frequency or a unique characteristic of the frequency spread or content when a signal propagates through tissue, which is absent when the transmission is outside the body 16; Paragraph 83).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the frequency adjustment teachings of Euliano into those of Chiba in order to maintain signal strength both outside and inside the living body.

Regarding Claim 2, Chiba discloses that the second wireless device comprises a receiver (the module board of the relay device 2 comprises an RF transceiver 31, cell-based IC chip 32, and power supply 33. The RF transceiver 31 is electrically connected with a transmit/receive antenna 34; Paragraph 40) configured to receive a signal (The transmit/receive antenna 34 transmits and receives RF signals, for example, in the range of a few MHZ to 2.45 GHz or 5.75 GHz; Paragraph 41) including a signal component having the first frequency84 (In Applicant’s Specification Paragraph 52, the first frequency is in the 5.8 GHz band (from 5.725 to 5.875 GHz, for example)) and a signal component having the second frequency (In Applicant’s Specification Paragraph 55, the second frequency is included in the 2.45 GHz band).  

Regarding Claim 7, Chiba discloses that the second wireless device (relay device 2) comprises a transmitter (the module board of the relay device 2 comprises an RF transceiver 31, cell-based IC chip 32, and power supply 33. The RF transceiver 31 is electrically connected with a transmit/receive antenna 34; Paragraph 40) configured to transmit a signal (The transmit/receive antenna 34 transmits and receives RF signals, for example, in the range of a few MHZ to 2.45 GHz or 5.75 GHz; Paragraph 41) having the first frequency84 (In Applicant’s Specification Paragraph 52, the first frequency is in the 5.8 GHz band (from 5.725 to 5.875 GHz, for example)) and a signal having the second frequency (In Applicant’s Specification Paragraph 55, the second frequency is included in the 2.45 GHz band).  

Regarding Claim 8, Chiba discloses that the first wireless device (tag device 1) comprises a transmitter (the module board 6 of the tag device 1 is equipped with an RFID chip 11 and in-vivo information extractor 12. Also, the RFID chip 11 on the module board 6 is electrically connected with a transmit/receive antenna 13; Paragraph 26) configured to modulate the signal transmitted by the second wireless device and transmit the modulated signal (The RFID chip 11 is equipped with an RF transceiver 21…the RF transceiver 21 transmits and receives RF signals to/from the relay device 2 via the transmit/ receive antenna 13 on a non-contact basis. The RF transceiver 21 has capabilities, including a modulation capability to modulate signals to be transmitted into a format suitable for transmission by ASK, FSK, or the like and a demodulation capability to demodulate received signals into a format suitable for internal processing by PSK (Phase Shift Keying) or the like; Paragraph 32).  

Regarding Claim 9, Chiba discloses that the first wireless device (tag device 1) comprises a modifier configured to modify a resonance frequency of the antenna (The RF transceiver 21 has capabilities, including a modulation capability to modulate signals to be transmitted into a format suitable for transmission by ASK, FSK, or the like and a demodulation capability to demodulate received signals into a format suitable for internal processing by PSK (Phase Shift Keying) or the like; Paragraph 32).  

Regarding Claim 13, Chiba discloses signals each containing a first frequency and a second frequency for the communication.
Chiba fails to disclose wherein the second wireless device uses a signal having a larger intensity between frequency signals for communication.
Euliano discloses wherein the second wireless device uses a signal having a larger intensity between frequency signals for communication (As illustrated in FIG. 15, this harvesting process typically is substantially longer than the duration of the burst information sent out by the tag 15, thus allowing for amplification of the out-link channel 52 with respect to the instantaneous power harvested, for instance from the in-link channel 50. For example, if the in-link channel 50 is harvested for 100 ms and the out-link burst of information is 1 ms in duration, the out-link power transmission 52 may be 100 times larger than the instantaneous power harvested by the pill 14 or capsule 17 from the in-link signal 50; Paragraph 80).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the frequency adjustment teachings of Euliano into those of Chiba in order to maintain communications between signals, both outside and inside the living body.

Claims 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chiba and Euliano as applied to claim 1 above, and further in view of Robertson et al.
(tag device 1) comprises:
a detector (the in-vivo information extractor 12) configured to detect whether the first wireless device is inside the living body (the in-vivo information extractor 12 comprises a temperature sensor 25, a pressure sensor 26, various biosensors 27, various control units 28, etc. and uses them to measure the environment within the living body; Paragraph 36); 82 SANA 8348 
a transmitter (transmit/receive antenna 13; Figure 3) configured to transmit a signal via the antenna (The transmit/receive antenna 13 transmits and receives RF signals; Paragraph 27); and 
a controller (The RF transceiver 21 transmits and receives RF signals to/from the relay device 2 via the transmit/ receive antenna 13 on a non-contact basis. The RF transceiver 21 has capabilities, including a modulation capability to modulate signals to be transmitted into a format suitable for transmission by ASK, FSK, or the like and a demodulation capability to demodulate received signals into a format suitable for internal processing by PSK (Phase Shift Keying) or the like; Paragraph 32; Figure 3) configured to control the frequency of the signal (The transmit/receive antenna 13 transmits and receives RF signals, for example, in the range of a few MHZ to 2.45 GHz or 5.75 GHz; Paragraph 27) to the first frequency (In Applicant’s Specification Paragraph 52, the first frequency is in the 5.8 GHz band (from 5.725 to 5.875 GHz, for example)) and the second frequency (In Applicant’s Specification Paragraph 55, the second frequency is included in the 2.45 GHz band).
Chiba fails to disclose that the controller detects when the first wireless device is outside the living body and when the first wireless device is inside the living body.
Euliano discloses that the controller detects when the first wireless device is outside the living body and when the first wireless device is inside the living body (The ingestion detection subsystem 208 utilizes the body interface and antenna system 203 to determine when the medication actually resides in the body 10; Paragraph 61; See Ingestion Detection in Paragraphs 81-89).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the ingestion detection teachings of Euliano into those of Chiba in order to sense the location of the wireless device.
.
Robertson discloses controlling the first frequency when the first wireless device is detected to be outside the living body (The frequency range in which the RFID module operates can also be selected to achieve various design goals…MHz/GHz range RF, e.g. in the range of 1 MHz to 1 GHz, such as 13.56MHz, can facilitate tracking of the system prior to patient use. Multiple RFID modules can be combined within one system to facilitate these different needs; Column 10 Lines 8-18) and controlling the second frequency when the first wireless device is detected to be inside the living body (The frequency range in which the RFID module operates can also be selected to achieve various design goals. Low frequency RF, i.e. radio waves in the HZ/kHz range, for example, between 5 kHz and 500 kHz, such as 125 kHz, may be preferable for communications while the device is in use by the patient…Multiple RFID modules can be combined within one system to facilitate these different needs; Column 10 Lines 8-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the frequency adjustment teachings of Robertson into those of Chiba and Euliano in order to control signal strength both outside and inside the living body.

Regarding Claim 5, Chiba discloses that the second wireless device (relay device 2) comprises:
a transmitter configured to transmit a signal (the module board of the relay device 2 comprises an RF transceiver 31, cell-based IC chip 32, and power supply 33. The RF transceiver 31 is electrically connected with a transmit/receive antenna 34; Paragraph 40; Figure 5); and 
a controller (The RF transceiver 31 transmits and receives RF signals to/from the tag device 1 and main transceiver 3 via the transmit/receive antenna 34 on a non-contact basis…The RF transceiver 31 has capabilities, including a modulation capability to modulate signals to be transmitted into a format suitable for transmission by ASK, FSK, or the like and a demodulation capability to demodulate received signals into a format suitable for internal processing by PSK or the like; Paragraph 43) configured to control the frequency of the signal (The transmit/receive antenna 34 transmits and receives RF signals, for example, in the range of a few MHZ to 2.45 GHz or 5.75 GHz; Paragraph 41) to the first frequency (In Applicant’s Specification Paragraph 52, the first frequency is in the 5.8 GHz band (from 5.725 to 5.875 GHz, for example)) and the second frequency (In Applicant’s Specification Paragraph 55, the second frequency is included in the 2.45 GHz band).
Chiba fails to disclose that the controller detects when the first wireless device is outside the living body and when the first wireless device is inside the living body.
Euliano discloses that the controller detects when the first wireless device is outside the living body and when the first wireless device is inside the living body (The ingestion detection subsystem 208 utilizes the body interface and antenna system 203 to determine when the medication actually resides in the body 10; Paragraph 61; See Ingestion Detection in Paragraphs 81-89).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the ingestion detection teachings of Euliano into those of Chiba in order to sense when the wireless device enters the body.
Chiba and Euliano fail to disclose controlling the first frequency when the first wireless device is outside the living body and controlling the second frequency when the first wireless device is inside the living body.
Robertson discloses controlling the first frequency when the first wireless device is outside the living body (The frequency range in which the RFID module operates can also be selected to achieve various design goals…MHz/GHz range RF, e.g. in the range of 1 MHz to 1 GHz, such as 13.56MHz, can facilitate tracking of the system prior to patient use. Multiple RFID modules can be combined within one system to facilitate these different needs; Column 10 Lines 8-18) and controlling the second frequency when the first wireless device is inside the living body (The frequency range in which the RFID module operates can also be selected to achieve various design goals. Low frequency RF, i.e. radio waves in the HZ/kHz range, for example, between 5 kHz and 500 kHz, such as 125 kHz, may be preferable for communications while the device is in use by the patient…Multiple RFID modules can be combined within one system to facilitate these different needs; Column 10 Lines 8-18).


Regarding Claim 6, Chiba discloses that the first wireless device (tag device 1) comprises:
a detector (the in-vivo information extractor 12) configured to detect whether the first wireless device is inside the living (the in-vivo information extractor 12 comprises a temperature sensor 25, a pressure sensor 26, various biosensors 27, various control units 28, etc. and uses them to measure the environment within the living body; Paragraph 36); and 83 SANA 8348 
a notifier configured to notify the second wireless device of a result of the detection (The asynchronous logic 22 is a signal processor which performs data processing as well as overall control of the RFID chip 11 and in-vivo information extractor 12. For example, it controls the in-vivo information extractor 12 according to commands sent from the information processing unit 4 via the main transceiver 3 and relay device 2. Also, it binarizes measured data of the body's internal environment outputted from the in-vivo information extractor 12 and encrypts data using an encrypted ID stored in the flash ROM 24. The encrypted in-vivo information is modulated by the RF transceiver 21 and then transmitted to the relay device 2 outside the body; Paragraph 33).
Chiba and Euliano fail to disclose that the controller controls the frequency on the basis of the notified result of the detection.
Robertson discloses that the controller controls the frequency on the basis of the notified result of the detection (The frequency range in which the RFID module operates can also be selected to achieve various design goals. Low frequency RF, i.e. radio waves in the HZ/kHz range, for example, between 5 kHz and 500 kHz, such as 125 kHz, may be preferable for communications while the device is in use by the patient. However MHz/GHz range RF, e.g. in the range of 1 MHz to 1 GHz, such as 13.56MHz, can facilitate tracking of the system prior to patient use. Multiple RFID modules can be combined within one system to facilitate these different needs; Column 10 Lines 8-18).
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chiba and Euliano as applied to claim 1 above, and further in view of Hashimoto et al (JP 2005040342A; Machine Translation provided herewith).
Regarding Claim 4, Chiba discloses a first frequency (In Applicant’s Specification Paragraph 52, the first frequency is in the 5.8 GHz band (from 5.725 to 5.875 GHz, for example)) when the first wireless device is outside the living body (intended use), and a second frequency (In Applicant’s Specification Paragraph 55, the second frequency is included in the 2.45 GHz band) when the first wireless device is inside the living body (intended use).
Euliano discloses that the first frequency is used when the first wireless device is outside the living body and that the second frequency is used when the first wireless device is inside the living body (For instance, signal strength in out-link 52 coming from inside the body 16 is lower compared with that from outside the body due to attenuation from tissue, blood, and bones. It is also reasonable to expect a shift in the resonant frequency or a unique characteristic of the frequency spread or content when a signal propagates through tissue, which is absent when the transmission is outside the body 16; Paragraph 83).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the frequency adjustment teachings of Euliano into those of Chiba in order to maintain signal strength both outside and inside the living body.
Chiba and Euliano fail to disclose wherein a resonance frequency of the antenna of the first wireless device is substantially identical to the frequency.
Hashimoto discloses wherein a resonance frequency of the antenna of the first wireless device is substantially identical to the frequency (Frequency control means for controlling the oscillation frequency so as to reduce a frequency difference from a resonance frequency, and the in-subject introduction device includes a variable capacitor and a reception coil. A resonance circuit, characterized by comprising a resonance frequency of said receiving resonant circuit, and a capacity control means for varying the capacitance of said variable capacitance to reduce the frequency difference between the frequency of the received radio signal; Paragraph 12; Examiner’s Note: if the difference between the resonance and the oscillation is aimed to be reduced, the frequency will becom closer to the resonance frequency. As the difference grows closer to zero, the two will become substantially identical).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the resonance frequency teachings of Hashimoto into those of Chiba and Euliano in order to increase transmission efficiency (Wireless in-vivo information acquiring system according to the present invention, since the transceiver is configured to include a frequency control means for reducing the difference between the resonance frequency of the resonance circuit by adjusting the oscillation frequency, the transmitting coil self…the difference between the resonance frequency of the reception resonance circuit and the oscillation frequency is provided. And the reduction in reception efficiency can be suppressed; Paragraph 25).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chiba and Euliano as applied to claim 1 above, and further in view of Kimoto (WO 2010/143721 A1; Machine Translation provided herewith).
Regarding Claim 14, Chiba discloses a signal (The transmit/receive antenna 34 transmits and receives RF signals, for example, in the range of a few MHZ to 2.45 GHz or 5.75 GHz; Paragraph 41) containing both the first frequency (In Applicant’s Specification Paragraph 52, the first frequency is in the 5.8 GHz band (from 5.725 to 5.875 GHz, for example)) and a signal having a second frequency (In Applicant’s Specification Paragraph 55, the second frequency is included in the 2.45 GHz band).  
Chiba and Euliano fail to disclose wherein the second wireless device stands by so as to receive a signal.
(standby operation R) so as to receive a signal (the reception device 30 executes a reception standby operation R that waits for reception of the image data D from the capsule medical device 10; Embodiment 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated standby teachings of Kimoto into those of Chiba and Euliano in order to save power and reduce electrical consumption. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791